Scott, J. (dissenting):
This is an action in equity to test the validity of an ordinance adopted by the board of aldermen of the city of New York regulating the business of operating public hacks in the city, and among other things establishing rates of fare which may be charged by public hack-men. The ordinance is a long and explicit one and contains a number of provisions which are objected to as unreasonable and incapable of enforcement. As to many of these objections no injunctive relief is necessary because they relate to matters of minor importance which may easily be separated from the ordinance without impairing its general effect, or, if found to be impracticable, are open to easy amendment. The point upon which the plaintiff, and the plaintiffs in other similar actions, dwell most strongly is the scale of charges prescribed by the ordinance, which, as the plaintiff contends, is placed so low as to render it impossible to conduct the business in such a manner as the public comfort and safety demand at a reasonable profit, and it is this point alone that I propose to consider. It is to be remarked at the outset that the injunction pendente lite for which plaintiff prays would by no means be determinative of the issues raised by the pleadings. Its whole office would be to hold matters in the statu quo they have been for many years until the question of the reasonableness of the ordinance could be determined upon the trial of the cause which can be had without serious delay. The only questions which seem to me to be important to be considered on this appeal are: First, *896whether the plaintiff has any standing to maintain the action, and, second, whether upon all the motion papers the plaintiff has made out a case prima facie of unreasonableness. The plaintiff is a corporation organized for the purpose of carrying on the business of a public haekman. It owns several hundred auto motor vehicles which it uses in its business, and the actual investment represented by its capital stock and bonds amounts to several million dollars. It has heretofore carried on its business under licenses issued by the municipal authorities under an ordinance intended to be superseded by the ordinance now sought to be reviewed. It is well settled that an action for an injunction is an appropriate means whereby to test the validity and reasonableness of a municipal ordinance which in its .operation will affect a considerable number of people. This is in order to avoid the multiplicity of suits which would be occasioned by resistance to its enforcement, and also because, in general, no adequate remedy at law is available. (Birdsall v. Clark, 73 N. Y. 73; Norris v. Wurster, 23 App. Div. 124.) It has been held to be an appropriate remedy to test the validity of ordinances undertaking to reduce the fares on street railways (Cleveland v. Cleveland City R. Co., 194 U. S. 517; Detroit v. Detroit Citizens' Street R. Co., 184 id. 368), and generally to test the validity of laws and ordinances fixing what are claimed to be unreasonably low rates for services by quasi public corporations. (Tampa Waterworks Co. v. City of Tampa, 124 Fed. Rep. 932; New Memphis Gas & Light Co. v. City of Memphis, 72 id. 952.) It has been generally recognized for many years both in this country and England that a well-regulated system of public hacks and cabs is almost a necessity of urban life; that the persons engaging in such business are employed in performing a quasi public service, and that the business is one within the power of the State to regulate in pursuance of its reserved police power, and it has also been generally agreed that this power of regulation may properly be delegated to each municipality to be enforced by appropriate ordinances. So far as the city of New York is concerned express authority has been given by the Legislature by section 51 of the charter (Laws of 1901, chap. 466, as amd. by Laws of 1910, chap. 262), in the following words: “ Subject to the Constitution and laws of the State, the board of aldermen shall have power to provide for the licensing and otherwise regulating the business of * * * hackmen. * * * The board of aldermen shall also have power, to regulate the rates of fare to be taken by owners or drivers of hackney coaches, carriages, motors, automobiles or other vehicles, and to compel the owners thereof to pay annual license fees.” It is axiomatic that while the power to destroy implies the power to regulate, yet the power to regulate does not involve the power to destroy or prohibit, and while the Legislature of the State has the power to prohibit altogether the use of motor vehicles in the streets and public highways (People v. Rosenheimer, 209 N. Y. 115), and perhaps may even delegate such power to a municipality, it is sufficient for the purposes of this appeal to note that it has neither undertaken to exercise the power itself nor to authorize the board of aldermen to do so. The sole power given to the latter body is to regulate, and any ordinance which goes so far as to amount to a prac*897tieal prohibition would be in excess of the power of the board and consequently void. The plaintiff, also, as I consider, shows such a special interest in the operation and effect of the ordinance, apart from the interest possessed by the members of the community generally, as to entitle it to maintain the action. It has provided itself, at great expense, with the equipment necessary to carry on a perfectly legitimate business of a quasi public character. In so equipping itself I do not consider that it acquired anything in the nature of a vested right to have the rates of fare maintained at the figures at which they stood when the business was entered upon, or to have any particular rates of fare maintained, but it did acquire the right, possessed by every one engaged in a lawful business, to be protected against legislation on the part of the municipal authorities which would destroy its business, or render it impossible to carry it on except at a sure and serious loss which would amount in effect to the destruction of its property without compensation. I am, therefore, clearly of the opinion that the plaintiff is entitled to maintain the action. That the plaintiff has sustained the burden of showing prima facie that the ordinance is unreasonable, so far as concerns the rates prescribed, is, I think, beyond question if we are to regard, as we should do, only the matters presented in a form equivalent to what is, in our system of jurisprudence, considered legal evidence. The plaintiff shows by sworn affidavits giving what are said to be actual facts and figures derived from its past experience that even at existing rates it has not been able to escape an annual deficit, and that at the proposed reduced rates it would be compelled either to cease operations altogether or to operate at a loss which would spell inevitable bankruptcy. Of course it is impossible in advance of a trial to say whether the facts stated are aecurate’or the conclusions drawn from them justified, but on this motion the defendants make no effort to analyze the statements made in plaintiff’s affidavits or to point to any fallacies in them deductions. On the other hand, the papers presented by defendants in opposition to the motion consist almost wholly of conclusions, expressed ex cathedra by a number of persons who fail to show either the facts upon which their conclusions rest, or their own competency to form and express an opinion. Some are sworn and some unsworn, but assuming, as I do, that, whether sworn or unsworn, the documents express the real opinions of the persons offering them, they are still valueless as evidence. There are also a number of affidavits, drawn in identical form, and verified by independent taxicab owners, who say that since May, 1912, they have voluntarily operated their cabs at the reduced rate, and have been able to keep their cabs in good condition and repair, together with their accessories, and in addition have made sufficient profit to pay the living expenses of themselves and families. These affidavits are at least as notable for what they omit to say as for what they say. No figures whatever are given as to the cost of the investment, the expense of operation or the average receipts, nor is any allowance made for the salary of a driver. Such affidavits eon*898stitute a most unsatisfactory answer to the detailed and explicit statements presented by the plaintiff. This seems to me to be peculiarly a case in which an injunction pendente lite should issue. It must be conceded that the outcome of a judicial inquiry, confined to legal.evidence, as to the reasonableness of the scale of fares prescribed by the ordinance is at least doubtful, and it is manifest that if the plaintiff ultimately succeeds the injury to him resulting from an interim enforcement of the ordinance will far outweigh any injury to the public consequent upon a temporary suspension of the operation of the ordinance. There are no statistics at hand, but it is evident that the users of taxicabs must constitute but a very small percentage of the whole population of the city. The existing rates have been in force ever since motor cabs came into use, and little harm will be done to any one if they are allowed to stand for the very short time that need elapse béfore the action can be brought to trial. It is a case for the application of the rule thus formulated in Harriman v. Northern Securities Co. (132 Fed. Rep. 464): “Thebalance of convenience or hardship ordinarily is a factor of controlling importance in cases of substantial doubt existing at the time of granting or refusing the preliminary injunction. ” The order appealed from should be reversed, and the motion to continue the injunction pendente lite granted.